PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,934,291
Issue Date: 2 Mar 2021
Application No. 15/514,303
Filing or 371(c) Date: 24 Mar 2017
Attorney Docket No.  028193-9165-US05
:
:
:
:	DECISION ON REQUEST FOR
:	RECONSIDERATION OF PATENT
:	TERM ADJUSTMENT
:



This decision is mailed in response to the PETITION FOR PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.18(e), filed April 16, 2021 (“Request”) requesting that the Office adjust the patent term adjustment from five hundred (500) days to five hundred and six (506) days.  The Request is treated under 37 CFR 1.705(b).

The request for reconsideration is granted to the extent that the determination has been reconsidered; however, the request for reconsideration of patent term adjustment (“PTA”) is DENIED with respect to making any change in the patent term adjustment determination under 35 U.S.C. 154(b) of five hundred (500) days.  

This is the Director’s decision on the applicant’s request for reconsideration under 35 U.S.C. 154(b)(3)(B)(ii). Any appeal from this decision is pursuant to 35 U.S.C. 154(b)(4)(A).


Relevant Procedural History

The patent issued with a PTA determination of 500 days on March 2, 2021.  On April 16, 2021, patentee filed the present Request with $210 petition fee, seeking reconsideration of the patent term adjustment and requesting that the Office adjust the patent term adjustment from five hundred (500) days to five hundred and six (506) days.  

Decision

Upon review, the Office finds that patentee is entitled to five hundred (500) days of PTA. Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C), Overlap under 35 U.S.C. 154(b)(2)(A), and Applicant Delay under 35 U.S.C. 154(b)(2)(C)(iii) and 37 CFR 1.704.

Patentee and the Office disagree with respect to the amount of “A” delay under 35 
U.S.C. 154(b)(1)(A) and “B” delay under 35 U.S.C. 154(b)(1)(B).

“A” Delay

Patentee disagrees with the Office’s calculation that the period of “A” delay is 310 days. Patentee and the Office agree that a 13 day period of adjustment under 37 CFR 1.703(a)(2) beginning on December 21, 2019 (the day after the date that is four months after the date a reply was filed) and ending on January 2, 2020 (the date of mailing of a non-final Office action) is warranted.
 
Patentee argues the correct 14 month period (37 CFR 1.703(a)(1)) is 300 days, not 297 days, and it should be based on the application’s commencement date, which, according to the Request, is March 24, 2017. The Office does not concur. 

The period of adjustment under § 1.703(a)(1) is:  

The number of days, if any, in the period beginning on the day after the date that is fourteen months after the date on which the application was filed under 35 U.S.C. 111(a) or the date the national stage commenced under 35 U.S.C. 371(b)
or (f) in an international application and ending on the date of mailing of either an action under 35 U.S.C. 132, or a notice of allowance under 35 U.S.C. 151, whichever occurs first[.]

The Office properly used March 27, 2017 as the date of commencement when calculating the period of delay under 37 CFR 1.703(a)(1). 

The date the national stage of an international application commences is addressed in MPEP 
§ 1893.01, which states, with emphasis added:

Subject to 35 U.S.C. 371(f), commencement of the national stage occurs upon 
expiration of the applicable time limit under PCT Article 22(1) or (2), or under 
PCT Article 39(1)(a).  See 35 U.S.C. 371(b) and 37 CFR 1.491(a).  PCT 
Articles 22(1), 22(2), and 39(1)(a) provide for a time limit of not later than 
the expiration of 30 months from the priority date.  Thus, in the absence of an 
express request for early processing of an international application under 
35 U.S.C. 371(f) and compliance with the conditions provided therein, the U.S. 
national stage will commence upon expiration of 30 months from the priority 
date of the international application. Pursuant to 35 U.S.C. 371(f), the national 
stage may commence earlier than 30 months from the priority date, provided 
applicant makes an express request for early processing and has complied with 
the applicable requirements under 35 U.S.C. 371(c).

The instant application is a national stage entry of International Application No. PCT/US2015/052309, with an international filing date of September 25, 2015. International Application No. PCT/US2015/052309 claims priority to U.S. Provisional Application No. 62/055,340, filed September 25, 2014 and U.S. Provisional Application No. 62/055,354, filed September 25, 2014. Applicant did not file an express request for early processing in the subject See PCT Rule 80.5.  In other words, the commencement date is March 27, 2017. In Actelion v. Matal, 881 F. 3d 1339 (2018), the Court of Appeals for the Federal Circuit affirmed the positions of the Office (1) that in order to enter the national stage prior to the expiration of the thirty-month period, the applicant must expressly request early examination and (2) that commencement only begins on a day in which the Office is open for official business pursuant to PCT Rule 80.5.1 

Patentee’s assertion that the commencement date is March 24, 2017 is not supported by 35 U.S.C. 371(f), and patentee has not pointed to any statute or regulation to support a March 24, 2017 commencement date for the application. It is noted March 24, 2017 is the date of receipt of 35 U.S.C. 371(c)(1) and (c)(2) requirements.  See NOTICE OF ACCEPTANCE OF APPLICATION UNDER 35 U.S.C. 371 AND 37 CFR 1.495, mailed January 22, 2019.  The date this application completed requirements under 35 U.S.C. 371(c)(1) and (c)(2) and the date of commencement are not the same date, and are not interchangeable.

The correct period of adjustment under 37 CFR 1.703(a)(1) is 297 days, which is the number of days beginning May 28, 2018, the day after the date 14 months after the commencement date, and ending March 20, 2019, the date the Office mailed a restriction requirement. The 297 day period of adjustment under 37 CFR 1.703(a)(1) is proper and will not be altered.

The period of A Delay is 310 (297 + 13) days.

 “B” Delay
  
Patentee disagrees with the Office’s calculation that the period of “B” delay is 340 days.

As previously discussed, the commencement date is March 27, 2017.

Novartis AG v. Lee, 740 F.3d 593 (Fed. Cir. 2014) includes “instructions” for calculating the period of “B” delay.  Specifically, the decision states, 

The better reading of the language is that the patent term adjustment time [for “B” delay] should be calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of (b)(1)(B)) and determining the extent to which the result exceeds three years.2 

Novartis. 3  

37 CFR. 1.703(b) states,
The period of [B Delay] is the number of days, if any, in the period beginning on the day after the date that is three years after the date on which the application was filed under 35 U.S.C. 111(a) or the national stage commenced under 35 U.S.C. 371(b) or (f) in an international application and ending on the date a patent was issued, but not including the sum of [the periods of time set forth in sections (1)-(4) of this paragraph].

The length of time between the application’s date of commencement and issuance is 1437 days, which is the number of days beginning on the commencement date (March 27, 2017) and ending on the date the patent issued (March 2, 2021).  

The number of days beginning on the commencement date of application (March 27, 2017) and ending on the date three years after the commencement date of the application (March 27, 2020) is 1097 days.

There were no periods of time set forth in 37 CFR 1.703(b)(1)-(4).

The result of subtracting the time set forth in 37 CFR 1.703(b)(1) – (4) (0 days) from the length of time between the application’s commencement date and issuance date (1437 days) is 1437 days, which exceeds three years (1097 days) by 340 days.  Therefore, the period of “B” delay is 340 days.  

“C” Delay

The patentee and the Office agree that the amount of “C” delay under 37 CFR 1.703(e) is 0 days.

Overlap

The patentee and the Office agree that the amount of overlap under 35 U.S.C. 154(b)(2)(A) is 0 days.

Reduction under 35 U.S.C. 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]

The patentee and the Office agree regarding the two periods of reduction under 37 CFR 1.704.

The Office has determined that the patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following periods:  

The patentee and the Office are in agreement in regards to a 61-day period pursuant to 37 CFR 1.704(b) for the period beginning June 21, 2019 and ending August 20, 2019. The Office mailed a restriction requirement on March 20, 2019.  Accordingly, the three-month response date was June 20, 2019. However, the patentee did not file its reply until August 20, 2019; and 

The patentee and the Office are in agreement in regards to a 89-day period pursuant to 37 CFR 1.704(b) for the period beginning April 3, 2020 and ending June 30, 2020. The Office mailed a non-final Office action on January 2, 2020.  Accordingly, the three-month response date was April 2, 2020. However, the patentee did not file its reply until June 30, 2020.


Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				


310 (i.e., 297 + 13) + 340 (i.e., 1437 – 1097) + 0 – 0 – 150 = 500
	                         
Patentee’s Calculation:

313 (i.e., 300 + 13) + 343 (i.e. 1440- 1097) + 0 – 0 – 150 = 506

As previously discussed, the period of A Delay is 310 days and the period of B Delay is 340 days. Therefore, the PTA calculation is 310 days of A Delay + 340 days of B Delay + 0 days of C Delay – 0 days of Overlap – 150 days of Applicant Delay, which yields 500 days. No change to the PTA will be made.

Telephone inquiries regarding this decision may be directed to Attorney Advisor Shirene Willis Brantley at (571) 272-3230.



/Charles Kim/
Director, Office of Petitions




    
        
            
        
            
    

    
        1  Box 1 on Form PTO-1390 was not checked. Applicant did not expressly request to begin national examination early under 35 U.S.C. 371(f).
        2 Novartis, 740 F.3d at 601.  
        
        3 See Changes to Patent Term Adjustment in View of the Federal Circuit Decision in Novartis v. Lee, Final Rule, 80 Fed. Reg. 1346 (January 9, 2015).